 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 1 of 18


                      Gregory W. Baxter - March 5, 2020
                                                                Page 103

 1          A.      No document or journal or
 2    deposition, no.
 3          Q.      Any other information that's not a
 4    document, journal or deposition?
 5          A.      Yes, my 40 years of human resources
 6    experience.     My training, education and the
 7    certification tests I have taken for senior
 8    professional in human resources.
 9          Q.      Did you rely on any communications
10    with counsel in forming your opinion?
11          A.      Yes.
12          Q.      What communications did you rely
13    on?
14          A.      They sent me an e-mail specifying
15    the three questions they wanted me to ask
16    that formed the basis of my forming my
17    opinions.
18          Q.      That they wanted you to answer?
19          A.      That they wanted me to -- well,
20    that they wanted me to ask and answer.     Yes.
21          Q.      Any other communications that you
22    relied on in forming your opinions from
23    counsel?
24          A.      Yes.
25          Q.      What communication?



            GregoryEdwards, LLC | Worldwide Court Reporting        EXHIBIT
                                                                             exhibitsticker.com




                    GregoryEdwards.com | 866-4Team GE
                                                                         1
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 2 of 18


                    Gregory W. Baxter - March 5, 2020
                                                                Page 107

 1           A.   No.
 2           Q.   Did you personally prepare the
 3    expert report that you submitted in this
 4    matter?
 5           A.   I did.
 6           Q.   Did you have assistance from anyone
 7    else in preparing the report?
 8           A.   I did.
 9           Q.   And who was that?
10           A.   On the last day of the deadline for
11    the report my wife assisted me with some
12    typing but did none of the analysis and
13    contributed no words to it.
14           Q.   When you say she assisted you with
15    the typing, was she typing up notes that you
16    had?
17           A.   Yes.
18           Q.   Do you still have those notes?
19           A.   Yes.
20           Q.   Did anyone else assist you in
21    preparing the report?
22           A.   No.
23           Q.   What expertise are you claiming to
24    provide in this matter?
25           A.   The expertise based on knowledge,



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 3 of 18


                   Gregory W. Baxter - March 5, 2020
                                                                Page 108

 1    experience and training in human resources
 2    matters and particularly performance
 3    reviews -- performance review processes,
 4    selection and promotion processes.
 5         Q.    Anything else?
 6         A.    Nothing I can think of right now.
 7         Q.    In your report on page 6 you refer
 8    to yourself as a statistician.
 9         A.    Yes.
10         Q.    What does that mean?
11         A.    It means I have been trained and --
12    I have been trained in some basic and some
13    more advanced statistics and know how they
14    apply in the very narrow area of equal
15    opportunity and employment.
16         Q.    Are you a statistical expert?
17               MR. MURPHY:   Objection.
18               You can answer.
19         A.    I am not being proffered as a -- I
20    am not putting myself forward as a
21    statistical expert in this case and offer no
22    statistical analyses.
23    BY MS. PHILION:
24         Q.    If you could flip to page 1 of your
25    expert report, please.   And I am focused on



            GregoryEdwards, LLC | Worldwide Court Reporting
                    GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 4 of 18


                    Gregory W. Baxter - March 5, 2020
                                                                Page 128

 1    bottom page of that document, and it might
 2    be, typically, 100 to 120 pages long.      I
 3    would go to the last page and look for an
 4    unusual phrase or the Bates number.     I would
 5    go to the top of the document and search for
 6    that thing, and if it went all the way to the
 7    end and found that thing, only thing would I
 8    assume it was word searchable.     Then I would
 9    put the UER on the left of my screen and the
10    yes, the year-end review, created at Major
11    League headquarters, on the right side of my
12    screen.   And I would start at the first
13    performance comments in the year-end review
14    and search the section heading, the
15    performance component heading for every UER
16    on the left side of the screen.
17         Q.     How did you determine if a comment
18    in a performance evaluation was positive,
19    negative or neutral?
20         A.     I didn't.   I didn't determine
21    whether anything was neutral.     I determined
22    they were positive using the phrases that I
23    have described.   I decided they were neutral
24    if it said something that I think the
25    employee -- that I took and I think any



            GregoryEdwards, LLC | Worldwide Court Reporting
                    GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 5 of 18


                     Gregory W. Baxter - March 5, 2020
                                                                Page 129

 1    employee would take to be neutral.        "You had
 2    a bad game; you were lazy; you give a bad
 3    impression; your performance in this area is
 4    deteriorating."     It was -- it was not
 5    particularly difficult to find the negatives
 6    in the negative comments.
 7         Q.      So your evaluation was based on
 8    what in your view was a positive or negative
 9    word --
10                 MR. MURPHY:     Objection.
11    BY MS. PHILION:
12         Q.      -- or phrase?
13                 MR. MURPHY:     Objection.
14                 You can answer.
15         A.      Yes.
16    BY MS. PHILION:
17         Q.      Was this based on any set of formal
18    criteria other than what you have just
19    described?
20         A.      No.
21         Q.      Have you documented the criteria
22    you used to assess positive and negative
23    comments anywhere?
24         A.      Yes.
25         Q.      Is that in the memo that you



            GregoryEdwards, LLC | Worldwide Court Reporting
                    GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 6 of 18


                     Gregory W. Baxter - March 5, 2020
                                                                Page 131

 1    at, it is possible.
 2         Q.    What, in your education and
 3    experience, informs your conclusion about
 4    whether a comment is positive or negative?
 5         A.    I just think that a long time in
 6    academic training and 40 years as a human
 7    resources manager and instructor, I have seen
 8    thousands of performance reviews before this
 9    case, and it is a specialized skill to do
10    this volume of analysis, but it is not, I
11    think, terribly difficult to look at a phrase
12    and say, "That sounds negative."   So my
13    background is, I have done a lot of this
14    before in scattered assignments; not in the
15    intensity I was given here.
16         Q.    What is "word salad"?
17         A.    It's a phrase that, I think, comes
18    from psychology and politics.   It means a
19    series of phrases that have a surface
20    appearance of being about something or
21    addressing some topic and yet, are much
22    closer to random platitudes, which are
23    unrevealing.
24         Q.    How did you determine here where a
25    phrase or sentence in a performance



            GregoryEdwards, LLC | Worldwide Court Reporting
                    GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 7 of 18


                    Gregory W. Baxter - March 5, 2020
                                                                Page 132

 1    evaluation was what you concluded was word
 2    salad?
 3         A.     What performance evaluation?
 4         Q.     So in the year-end performance
 5    evaluations that you appended to your
 6    report --
 7         A.     (Nodding affirmatively).
 8         Q.     One of the categories you color
 9    coded was called "word salad," is that
10    correct?
11         A.     There is.
12         Q.     Okay.   So what I am trying to
13    understand is how the criteria you set for
14    determining that something in a year-end
15    performance evaluation was "word salad"?
16         A.     Actually, I found that to be the
17    easiest of things to categorize.     It's any
18    phrase or sentence or paragraph that does not
19    report the on-field -- the performance of
20    that umpire during that season.    It is
21    unrelated to a performance review.
22         Q.     How did you determine what was
23    unrelated to a performance review with
24    respect to Major League Baseball umpires?
25         A.     Any sentence that did not say --



            GregoryEdwards, LLC | Worldwide Court Reporting
                    GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 8 of 18


                        Gregory W. Baxter - March 5, 2020
                                                                Page 211

 1                  MR. MURPHY:   Objection.   Asked and
 2            answered.   You can answer again.
 3            A.    In order to complete the assignment
 4    that I had, to see whether the books were
 5    cooked or they were abused in writing their
 6    performance reviews, I didn't need to look at
 7    anyone else's to determine what happened to
 8    them.
 9    BY MS. PHILION:
10            Q.    How were you able to opine on the
11    effects of the performance evaluation process
12    on these three umpires if you didn't look at
13    the performance evaluations of other umpires
14    outside of their group?
15                  MR. MURPHY:   Objection.   You can
16            answer.
17            A.    After weeks and weeks of looking at
18    every single Umpire Evaluation Report
19    submitted on these people, those umpires for
20    six years, I came to the conclusion that
21    their actual excellent performance was not
22    being reported in the year-end review that
23    baseball executives said was the basis of
24    their selections.
25                  Leaving out excellent performance



              GregoryEdwards, LLC | Worldwide Court Reporting
                      GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 9 of 18


                      Gregory W. Baxter - March 5, 2020
                                                                Page 212

 1    from an employee's record is not positive for
 2    their career.    It is not neutral for their
 3    career.   It is negative for their career.
 4    Without comparison to anyone else.
 5                MS. PHILION:    Thank you,
 6         Dr. Baxter.
 7                So I have no further questions, but
 8         before we go off the record, we are
 9         going to call for the production of the
10         memorandum regarding your methodology
11         that you said you created after you
12         submitted your expert report.
13                We are also going to call for the
14         production of any notes that you took in
15         the process of the analysis in creation
16         of your expert report.
17                We are not closing the deposition
18         and will note that we have requested
19         those documents from your counsel in
20         formal document requests, and they were
21         not provided to us.
22                MR. MURPHY:    That is not correct.
23         Are you done?
24                MS. PHILION:    Yes.
25                MR. MURPHY:    Okay.



            GregoryEdwards, LLC | Worldwide Court Reporting
                    GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 10 of 18


                      Gregory W. Baxter - March 5, 2020
                                                                Page 213

 1
 2                         EXAMINATION
 3     BY MR. MURPHY:
 4
 5          Q.      Doctor, as you know, I am Kevin
 6     Murphy.
 7          A.      Yes, sir.
 8          Q.      And Jeffrey and I and Nick Gregg
 9     represent Angel Hernández.        You have been
10     asked a lot of questions about your search
11     terms and wild card terms in aid of your
12     review of the MLB records that you examined.
13                  By the time you were done, did you
14     read every word of every UER for those six
15     years for these three umpires?
16          A.      Yes, I did.
17          Q.      You have been asked about your
18     occasional use in your report of terms such
19     as fair, unfair and ugly.
20                  When you use those terms, did you
21     think that those terms were founded or
22     unfounded?
23          A.      I thought that the terms were well
24     founded based on my years of experience and
25     seeing the kinds of unsupported comments that



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 11 of 18


                          Gregory W. Baxter - March 5, 2020
                                                                 Page 214

 1     get performance review writers disciplined
 2     and fired.
 3             Q.       Did your opinion -- do the opinions
 4     -- let me start again.
 5                      Do the opinions that you will
 6     provide at the trial in this case depend upon
 7     any observation in your report that a
 8     statement was fair or unfair or ugly?
 9                      MS. PHILION:   Objection.
10             A.       If I removed -- if I remove the
11     comments that I made, which I think are
12     valid, that those eight or ten comments out
13     of all the things I wrote, if I removed all
14     of that, my findings -- my conclusions and
15     all of my other comments would remain the
16     same.        The author really did leave out
17     patterns of excellent performance for six
18     years.
19     BY MR. MURPHY:
20             Q.       Does your report intend or your
21     trial testimony intend to provide any
22     statistical analysis?
23             A.       I offer no statistical analysis in
24     my report and don't intend to in testimony.
25             Q.       In light of the approach that you



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 12 of 18


                     Gregory W. Baxter - March 5, 2020
                                                                Page 215

 1     took, was there any need for you to use a
 2     formal coding protocol?
 3          A.     No.    I don't think so.
 4          Q.     Are the opinions in your report and
 5     as expressed here today based upon applying
 6     your training, education and decades of
 7     experience in human resources?
 8          A.     Yes.
 9          Q.     And as part of that process, did
10     you convert each year-end between 2011 and
11     2016 to an MS Word document?
12          A.     I did.
13          Q.     Did you then convert the related
14     UERs to a word-searchable Adobe Acrobat
15     document?
16          A.     I did.
17          Q.     Did you use nuance power PDF
18     standard to do that?
19          A.     I did.
20          Q.     Did you then place the two
21     documents side by side on your computer
22     screen?
23          A.     I did.
24          Q.     Did you examine then whether the
25     UERs supported the phrases and words the



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 13 of 18


                    Gregory W. Baxter - March 5, 2020
                                                                Page 216

 1     author chose to write in the year-end?
 2                MS. PHILION:     Objection.
 3          A.    Yes.    I did.
 4     BY MR. MURPHY:
 5          Q.    If no UER commented on a particular
 6     performance component for the full year, did
 7     you report that?
 8          A.    Yes, I did.
 9          Q.    If the author offered a year-end
10     comment despite the lack of a UER comment for
11     that component, did you specify that it was
12     unsupported by any UER?
13          A.    I specified the author's comment
14     was unsupported by UER.
15          Q.    And if the author offered a
16     year-end comment which specified a date or a
17     date range, did you search for the UER for
18     that date or date range and components?
19          A.    Yes, I did.
20          Q.    And did you then examine whether
21     the UER supported the author's comments?
22          A.    I first examined whether such a UER
23     existed, and if it existed, then I searched
24     for whether it said what the author later
25     claims it said.



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 14 of 18


                       Gregory W. Baxter - March 5, 2020
                                                                 Page 217

 1             Q.    And if there was no UER in the
 2     record for that date, did you report that as
 3     well?
 4             A.    Yes, I did.
 5             Q.    If the UER included no comment for
 6     that component for that date, did you report
 7     that?
 8             A.    Yes, I did.
 9             Q.    If the UER included a component --
10     I am sorry.     Let me start again.
11                   If the UER included a comment for
12     that component for that date, did you check
13     whether the words of the UER supported the
14     words the author used in the year-end?
15             A.    Yes, I did.
16             Q.    And did you report that?
17             A.    Yes.
18             Q.    Did that require word for word
19     correspondence between the UER and the YE
20     comments?
21             A.    I did not require word for word
22     correspondence.
23             Q.    For all the on-field components,
24     did you search all UER for each component
25     headings and then scroll down to see whether



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 15 of 18


                      Gregory W. Baxter - March 5, 2020
                                                                Page 218

 1     there were UER comments?
 2          A.      I did for every one of them.
 3          Q.      If there are comments like good,
 4     great, fine, nice, remarkable, excellent,
 5     solid, skillful, what category would you put
 6     those comments in?
 7          A.      I would have noted those as
 8     positive comments about that component.
 9          Q.      "Quick," "energetic," "with
10     energy," "promptly," "timely," "good hustle,"
11     "solid job," "worked hard."
12                  Are all those commented by you as
13     positive?
14          A.      Those are words actually found in
15     UERs that I added to my search list, and I
16     take them as positive about that performance
17     component.
18          Q.      Working square, working in the
19     slot, clear mechanics, with conviction,
20     emphatic, clear, crisp, were those, too,
21     positive comments?
22          A.      Although they are a little closer
23     to baseball jargon, I took them as positive
24     comments.    Some of those about crisp, clear
25     and emphatic are usually reserved to the



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 16 of 18


                      Gregory W. Baxter - March 5, 2020
                                                                Page 219

 1     section on quality of calls.
 2                  MR. MURPHY:     That's all I have.
 3          Thank you.
 4                  MS. PHILION:     I have a couple more
 5          questions, Dr. Baxter.
 6     BY MS. PHILION:
 7          Q.      Did the testimony you just provided
 8     in response to Mr. Murphy's questions
 9     comprehensively describe the methodology you
10     used in the completion of your expert report?
11                  MR. MURPHY:     Objection.
12          A.      No.
13     BY MS. PHILION:
14          Q.      What did it leave out?
15                  MR. MURPHY:     The four hours of
16          testimony.
17          A.      I don't know.     I couldn't
18     accurately tell you right now which parts of
19     the process he didn't ask about over the last
20     few minutes.
21     BY MS. PHILION:
22          Q.      For the parts that he did ask you
23     about and you just described, are there any
24     steps that Mr. Murphy himself could not have
25     performed?



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 17 of 18


                       Gregory W. Baxter - March 5, 2020
                                                                Page 220

 1          A.      I would be conjecturing.
 2          Q.      Well, what parts of that process
 3     did you apply expertise to that an ordinary
 4     person wouldn't have of what you just
 5     testified about in response to Mr. Murphy's
 6     questions.    Only about that?
 7                  MR. MURPHY:    That was asked and
 8          answered.
 9                  MS. PHILION:    Well, no.   You just
10          asked those questions, I am asking about
11          this.
12                  MR. MURPHY:    It's the same question
13          that you asked earlier.
14     BY MS. PHILION:
15          Q.      With respect to the questions that
16     you just answered that Mr. Murphy asked you,
17     what specific expertise, what steps required
18     specific expertise that an ordinary person
19     doesn't have?
20          A.      I am not sure that any single
21     specific step requires special expertise like
22     I have.   I think that reviewing hundreds of
23     UERs to detect a pattern of performance by
24     the author and then looking at dozens -- I
25     don't think anybody had over 95 UERs in a



             GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE
 Case 1:18-cv-09035-JPO-GWG Document 180-1 Filed 06/19/20 Page 18 of 18


                       Gregory W. Baxter - March 5, 2020
                                                                 Page 221

 1     year.     Looking at 95 UERs to determine what
 2     happened, with regard to the proper reporting
 3     of that umpire's performance, I don't think
 4     the average non-human resources manager could
 5     do that.     Maybe people with degrees in
 6     industrial relations and human resources just
 7     have the skills to do it faster and better.
 8     You could probably train most people to do
 9     it.     I don't know.
10                   MS. PHILION:     No further questions.
11                   Thank you for your time today,
12             Dr. Baxter.
13                   THE VIDEOGRAPHER:     This will
14             conclude video number three and end
15             today's recording of the deposition of
16             Dr. Greg Baxter.     We are off the record
17             at 2:25 p.m., March 5, 2020.
18                 (Proceedings concluded at 2:25 p.m.)
19
20
21
22
23
24
25



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
